DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 18 recite the limitation "a vehicle transportation network” the in “traversing” embodiment.  There is insufficient antecedent basis for these limitations in the claims.  Claims 2-17 are rejected under identical grounds for dependency on claim 1 and/or similar recitations.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau (US 2015/0345966), and further in view of Halder (US 20170297576).
Regarding claims 1 and 19, as best understood, Meuleau discloses an autonomous vehicle, and method for use in traversing a vehicle transportation network (autonomous vehicle routing and travel control; Meuleau at abstract, 0004), the method comprising:
Traversing, by an autonomous vehicle, a vehicle transportation network (autonomous vehicle routing and travel control; Meuleau at abstract, 0004), wherein traversing the vehicle transportation network includes:
Operating a scenario-specific operational control evaluation module instance, wherein the scenario-specific operational control evaluation module instance is an instance of a scenario-specific operational control evaluation module, wherein the scenario-specific operational control evaluation module implements a decision process (trajectory controller receives origin and destination, controls vehicle along a calculated trajectory generated for the dynamic situation of the vehicle; Meuleau at 0005, 0006, 0031, 0038, 0040, 0049).
Receiving a candidate vehicle control action from the scenario-specific operational control evaluation module instance (trajectory controller provides candidate optimal trajectory given route and environmental constraints; Meuleau at 0040).
Traversing a portion of the vehicle transportation network based on the candidate vehicle control action (trajectory controller controls vehicle according to optimized trajectory and environmental constraints; Meuleau at 0040).
While the controller of Meuleau describes optimizing the instant trajectory of the vehicle to account for environmental, dynamic, and route constraints, Meuleau is silent as to implementing a partially observable Markov decision process (Markov does use Markov decision processes in routing; Meuleau at 0072).
Halder, in a similar invention in the same field of endeavor, teaches a scenario specific decision making process for control of an autonomous vehicle based on the vehicle dynamic situation, the control candidate selected via partially observed Markov decision process (Halder at 0011).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Meuleau with the stochastic decision making of Halder.  Doing so would provide for accurate autonomous decision making for a vehicle in a given scenario based on probability and uncertainty of sensed data.

Regarding claim 2, as best understood, Meuleau discloses wherein traversing the portion of the vehicle transportation network includes traversing the portion of the vehicle transportation network in accordance with an identified route (route segment along a preplanned route; Meuleau at abstract, 0002).

Regarding claim 3, as best understood, Meuleau discloses wherein the scenario-specific operational control evaluation module instance is associated with an external object within a 

Regarding claim 4, as best understood, the combination teaches wherein the scenario-specific operational control evaluation module instance is an instance of a scenario-specific operational control evaluation module from a plurality of scenario-specific operational control evaluation modules (mode selection in response to categorized environmental condition; Halder at abstract).

Regarding claim 5, as best understood, Meuleau discloses wherein each scenario-specific operational control evaluation module from the plurality of scenario-specific operational control evaluation modules models a distinct vehicle operational scenario (e.g. autonomous lane selection and trajectory; Meuleau at abstract, 0040).

Regarding claim 6, as best understood, Meuleau discloses wherein operating the scenario-specific operational control evaluation module instance includes modeling, by the scenario-specific operational control evaluation module instance, a distinct vehicle operational scenario  (e.g. autonomous lane selection and trajectory given the instant dynamic situation; Meuleau at abstract, 0040)..

Regarding claim 7, as best understood, the combination teaches wherein modeling the distinct vehicle operational scenario includes modeling sensor uncertainty (using a partially observable Markov decision process; Halder at 0011).

Regarding claim 8, as best understood, Meuleau discloses wherein modeling the distinct vehicle operational control scenario includes: receiving sensor information from a sensor of the autonomous vehicle; and modeling the distinct vehicle operational control scenario based on the sensor information (trajectory controller providing path for autonomous vehicle as a function of sensed environment; Meuleau at 0039, 0040).

Regarding claim 9, as best understood, Meuleau discloses wherein receiving the sensor information includes: receiving processed sensor information from a sensor information processing unit of the autonomous vehicle, the sensor information processing unit receiving the sensor information from the sensor of the autonomous vehicle and generating the processed sensor information based on the sensor information (trajectory controller providing path and control for autonomous vehicle as a function of sensed environment; Meuleau at 0039, 0040).

Regarding claim 10, as best understood, Meuleau discloses wherein modeling the distinct vehicle operational control scenario includes: receiving vehicle transportation network information representing the vehicle transportation network; and modeling the distinct vehicle operational control scenario based on the sensor information and the vehicle transportation network information (trajectory controller providing path for autonomous vehicle as a function of sensed environment; Meuleau at 0039, 0040).

Claim Objections
20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
5a.	Upon resolution of the above 35 U.S.C. 112(b) issues, claim 18, as best understood, will be in condition for allowance.

5b.	Upon resolution of the above 35 U.S.C. 112(b) issues, dependent claim 11 will be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim as none of the prior art cited could anticipate, or be combined to render obvious said claim as best understood. 
	Subsequently, claims 12-17 will be objected due to dependency on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        27 January 2022